Judgment unanimously affirmed. Memorandum: County Court’s sentence commitment to defendant was subject to the condition that defendant return to court for sentencing. Because defendant failed to appear for sentencing, the court was not bound by the commitment and was free to impose a greater sentence without giving defendant an opportunity to withdraw his plea (see, People v Shannon, 175 AD2d 614, 614-615; People v Thompson, 174 AD2d 1007, lv denied 78 NY2d 1082).
Defendant’s contention that the sentence is harsh and excessive is without merit. (Appeal from Judgment of Oneida County Court, Cunningham, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Lawton, J. P., Fallon, Callahan, Davis and Boehm, JJ.